Case 2:19-cv-00546-SPC-MRM Document 15-1 Filed 10/18/19 Page 1 of 6 PageID 50



                               SETTLEMENT AGREEMENT AND RELEASE

        This Settlement Agreement and Release (hereinafter referred to as the “Agreement”) is by
and between Wayne O. Brown (“Brown”) on the one hand, and Lee Memorial Health System d/b/a
Lee Health (“Lee Health”), a special purpose unit of local government, created by the Florida
legislature, Chapter 63-1552, Laws of Florida, Special Acts, 1963, recodified by Chapter 2000-
439, Laws of Florida, Specials Acts, 2000, and all its related corporations, parents, subsidiaries
and affiliates, and its respective current and former officers, employees, trustees, directors,
attorneys, insurers, agents, and its successors and assigns, individually and in their representative
capacities, and any entity or individual affiliated with any of the foregoing (hereinafter collectively
referred to as “Lee Health” or “the Company”) on the other hand. Brown and Lee Health will be
collectively referred to as “the Parties.”

        WHEREAS, Brown was previously employed with Lee Health and his employment ended
effective on or about June 7, 2019;

        WHEREAS, on or about August 5, 2019, Brown filed a lawsuit in the Middle District of
Florida styled Wayne O. Brown v. Lee Memorial Health System Foundation, Inc., Case No. 2:19-
cv-00546-SPC-MRM (the “Litigation”). 1 Brown alleges that Lee Health did not pay him for
                                                 0F




overtime wages, as required by the Fair Labor Standards Act (“FLSA”). Brown and Lee Health
have a bona fide dispute over these claims.

       WHEREAS, Lee Health denies liability and any wrongdoing with respect to Brown. Lee
Health further asserts that it is entitled to sovereign immunity from Brown’s claims under the
FLSA.

        WHEREAS, the Parties desire to resolve all disagreements between them, including those
asserted in the Litigation, without admission of liability or wrongdoing by anyone;

       NOW, THEREFORE, in consideration of the mutual promises, obligations and agreements
contained herein, and for good and other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged by the Parties, the Parties agree to be bound as follows:

         1.        Consideration.

                   A.          In consideration of Brown’ execution of this Agreement and compliance
                               with its terms and dismissal of the Litigation with prejudice, Lee Health
                               agrees to pay to Brown a total of Nine Thousand One Hundred and Twenty
                               Five Dollars ($9,125.00) (the “Settlement Sum”) as follows:

                               (i)    Lee Health will pay Two Thousand Five Hundred Dollars
                                      ($2,500.00), less deductions for applicable federal, state and local
                                      income and employment taxes, for alleged unpaid overtime wages
                                      by check made payable to Wayne O. Brown.


1
 Defendant was mistakenly identified as “Lee Memorial Health System Foundation, Inc.” however Plaintiff was
ever only employed by Lee Memorial Health System d/b/a Lee Health, as defined herein.




4841-2339-6009.3 104342.1001
                                                                      Doc ID: 62899dd2d636fee96965631b53647e035fe656da
Case 2:19-cv-00546-SPC-MRM Document 15-1 Filed 10/18/19 Page 2 of 6 PageID 51



                               (ii)    Lee Health will pay Two Thousand Five Hundred Dollars
                                       ($2,500.00), for alleged liquidated damages by check made payable
                                       to Wayne O. Brown. Lee Health will provide Brown an IRS Form
                                       1099 Misc. for this amount; and

                               (iii)   Lee Health will pay Four Thousand One Hundred and Twenty Five
                                       Dollars ($4,125.00), for attorney’s fees and costs, by check made
                                       payable to the law firm The Law Offices of Zandro E. Palma, P.A.
                                       Lee Health will provide Brown and this law firm with IRS Forms
                                       1099 Misc. for this amount.

                   B.          The above sums will be paid in exchange for Brown’ release of claims and
                               other promises below, and in full and complete settlement of any and all
                               claims or potential claims between the parties, including any and all claims
                               for back pay, liquidated damages, compensatory or punitive damages,
                               injunctive relief, attorneys’ fees, expenses and costs or other relief. Brown
                               agrees that the payments to be made by Lee Health under this Agreement
                               constitute adequate consideration for the release of claims described in
                               Section 2 below and the other obligations assumed by Brown under this
                               Agreement.

                   C.          The three separate checks discussed in Section 1.A above, shall be sent by
                               regular mail or commercial carrier to Zandro E. Palma, Esq., Law Offices
                               of Zandro E. Palma, P.A., 9100 South Dadeland Blvd., Suite 1500, Miami,
                               Florida 33156 within 10 calendar days from Plaintiff’s execution of this
                               settlement agreement and receipt of 1) the Court’s approval of the Parties’
                               Joint Motion For Entry of Order Approving Settlement and Dismissing
                               Case with Prejudice; and 2) completed tax forms necessary for processing
                               payment.

                   D.          As to the payments made to Brown, Brown agrees that he shall be
                               responsible for the payment of any and all taxes, fines, penalties, or interest
                               resulting from the above payments. Brown further agrees to indemnify the
                               Company for any and all reasonable expenses, attorney’s fees and costs
                               incurred by it in connection with any action brought by any taxing authority
                               or governmental agency as a result of his failure, or alleged failure, to pay
                               taxes, fines, penalties, or interest owed by him.

         2.        Release of Claims and Waiver.

                   A.          Brown agrees on behalf of himself, his heirs, executors, administrators,
                               successors and assigns to release, and hereby releases, Lee Health to the
                               fullest extent permitted by law from all claims asserted in the Lawsuit,
                               including all claims arising under the Fair Labor Standards Act, 29 U.S.C.
                               §§ 201 et seq. (“FLSA”); all claims arising out of any other state or local
                               wage, minimum wage or overtime laws, and all derivative claims relating
                               to unpaid wages, minimum wage and overtime compensation, up to and


                                                         -2-
4841-2339-6009.3 104342.1001
                                                                        Doc ID: 62899dd2d636fee96965631b53647e035fe656da
Case 2:19-cv-00546-SPC-MRM Document 15-1 Filed 10/18/19 Page 3 of 6 PageID 52



                               including the date on which Brown executes this Agreement, including all
                               claims for liquidated, punitive, or penalty damages, interest, and attorneys’
                               fees and costs.

                   B.          After consultation with his counsel, and in consideration of all the facts and
                               circumstances surrounding his employment with Lee Health, Brown agrees
                               to compromise his claims for unpaid wages, minimum wage and overtime
                               compensation and other relief in exchange for payment of the Settlement
                               Sum. Brown stipulates and agrees that the terms of this Agreement
                               represent a reasonable compromise of a bona fide dispute regarding his
                               entitlement to statutory wages, minimum wage and overtime compensation
                               and other relief under the FLSA.

                   C.          Brown acknowledges and agrees that he is aware of his rights under the
                               laws specifically and generally described above and that he knowingly and
                               voluntarily waives those rights to the full extent that waiver is allowed by
                               law. If any claim described in the release in this Section 2 is not subject to
                               release, to the extent permitted by law, Brown waives any right or ability to
                               be a class or collective action representative or to otherwise participate in
                               any putative or certified class, collective or multi-party action or proceeding
                               based on such claims described in Section 2 in which Lee Health or any of
                               its current or former parent companies, subsidiaries and affiliates, or any of
                               its/their current and former officers, directors, agents or employees,
                               individually or collectively, is a party.

         3.     No Assignment of Claims. Brown represents and warrants that he has not
heretofore given, sold, assigned or transferred or purported to give, sell, assign or transfer any
claim discussed in this Agreement or any part or portion thereof to anyone else. Brown agrees to
indemnify and hold Lee Health harmless from and against any claim, demand, damages, debt,
liability, account, reckoning, obligation, cost, expense, lien, action and cause of action (including
the payment of attorneys’ fees and costs actually incurred whether or not litigation is commenced)
based on, in connection with, or arising out of any such gift, sale, assignment or transfer or
purported or claimed gift, sale, assignment or transfer.

         4.      No Bankruptcy Proceedings. By signing this Agreement, Brown warrants and
represents that he is not a party to a pending bankruptcy and is not aware of any current or pending
liens, levies, encumbrances or other third-party obligations that may be implicated by the payment
of the Settlement Sum. Brown agrees to indemnify and hold Lee Health harmless from and against
any claim, demand, damages, debt, liability, account, reckoning, obligation, cost, expense, lien,
action and cause of action (including the payment of attorneys’ fees and costs actually incurred
whether or not litigation is commenced) based on, in connection with, or arising out of any such
bankruptcy, lien, levy, encumbrance, or other third-party obligation.

        5.      Future Employment. Brown understands and agrees that, as a condition of this
Agreement, he shall not be entitled to employment with the Company, and Brown hereby waives
any right, or alleged right, of employment or re-employment with the Company. Brown further
agrees that he will not knowingly apply for employment with the Company at any future time, and


                                                         -3-
4841-2339-6009.3 104342.1001
                                                                        Doc ID: 62899dd2d636fee96965631b53647e035fe656da
Case 2:19-cv-00546-SPC-MRM Document 15-1 Filed 10/18/19 Page 4 of 6 PageID 53



will not offer or provide any services to the Company as an independent contractor. In the event
that Brown is ever mistakenly employed by the Company or enters into a contract with the
Company, he agrees to have his employment or contract with the Company terminated with no
resulting claim or cause of action against the Company.

        6.      Compensation and Leave. Brown acknowledges and affirmatively represents that
he has received all of the monetary compensation, including wages, salary, commissions, bonuses,
and/or overtime compensation, to which he believes he is legally entitled from Lee Health under
the FLSA and any other federal, state, or local law. Additionally, Brown acknowledges that he
has received all the leave from work for family and/or personal medical reasons and/or other
benefits to which Brown believes he is entitled under the Family and Medical Leave Act of 1993
(“FMLA”) and/or any other federal, state or local law. Brown further represents and affirms that
he has not made any request for leave pursuant to the Family and Medical Leave Act which was
not granted, nor has Lee Health interfered in any way with his efforts to take leave pursuant to the
Family and Medical Leave Act. Brown acknowledges that Lee Health has not taken any adverse
action against him as a result of any leave or request for leave covered by the FMLA and/or any
other federal, state or local law.

       7.      Use of Agreement in Subsequent Proceedings. Brown and Lee Health agree that
this Agreement may be used as evidence in a proceeding in which Lee Health alleges a breach of
this Agreement or as a complete defense to any lawsuit or claim. Other than this exception, Brown
and Lee Health agree that this Agreement will not be introduced as evidence in any administrative
proceeding or lawsuit.

        8.       No Other Promises. Brown further represents that neither Lee Health nor any of
its agents, representatives or attorneys made any representations concerning the terms or the effects
of this Agreement other than those contained herein and that Brown’ decision to sign this
Agreement is not based in whole or in part on any statement or promise that does not appear within
the four corners of this document.

        9.     Non-Admissions. Brown expressly acknowledges that neither this Agreement nor
the furnishing of the consideration of this Agreement shall be deemed or construed at any time for
any purpose as an admission by Lee Health of any liability or unlawful conduct of any kind.

         10.       Miscellaneous Terms.

                   A.          This Agreement is entered into in the State of Florida and shall be construed
                               and interpreted in accordance with the laws of the State of Florida. Any
                               action or proceeding by either of the Parties to enforce this Agreement shall
                               be brought only in a state court located in Fort Myers, Florida or federal
                               court located in Fort Myers, Florida. Both Parties hereby irrevocably submit
                               to the exclusive jurisdiction of such courts and waive the defense of
                               inconvenient forum to the maintenance of any such action or proceeding in
                               such venue.




                                                        -4-
4841-2339-6009.3 104342.1001
                                                                       Doc ID: 62899dd2d636fee96965631b53647e035fe656da
Case 2:19-cv-00546-SPC-MRM Document 15-1 Filed 10/18/19 Page 5 of 6 PageID 54



                   B.          Each and every term of this Agreement shall be binding upon and inure to
                               the benefit of the heirs, successors and assigns of the parties hereto.

                   C.          The language of all parts of this Agreement shall be construed as a whole,
                               according to its fair meaning, and not strictly for or against either party,
                               regardless of who drafted it.

                   D.          In the event any provision of this Agreement should be held by a court of
                               competent jurisdiction to be unenforceable and incapable of being modified
                               to be legal, each and all of the other provisions of this Agreement shall
                               remain in full force and effect.

                   E.          This Agreement, including this paragraph, may not be altered in any respect
                               except by a writing duly executed by all parties. This Agreement may not
                               be modified orally. No waiver of any provision of this Agreement will be
                               valid unless it is in writing and signed by the party against whom such
                               waiver is charged.



                                                     WAYNE O. BROWN

                                                     Date:     10 / 18 / 2019




                                                     LEE MEMORIAL HEALTH SYSTEM D/B/A LEE
                                                     HEALTH

                                                     By:

                                                     Date:




                                                        -5-
4841-2339-6009.3 104342.1001
                                                                       Doc ID: 62899dd2d636fee96965631b53647e035fe656da
   Case 2:19-cv-00546-SPC-MRM Document 15-1 Filed 10/18/19 Page 6 of 6 PageID 55

                                                                                  Audit Trail

Title
                            Settlement Agreement FLSA
File Name
                        BROWN WAYNE - Set...t FLSA 101819.pdf
Document ID
                      62899dd2d636fee96965631b53647e035fe656da
Audit Trail Date Format
          MM / DD / YYYY
Status                              Completed




                 10 / 18 / 2019   Sent for signature to Wayne Brown (biggadanuall@yahoo.com)
                 10:40:54 UTC-5   from jfp@thepalmalawgroup.com
                                  IP: 73.0.216.26




                 10 / 18 / 2019   Viewed by Wayne Brown (biggadanuall@yahoo.com)
                 14:09:04 UTC-5   IP: 99.203.95.122




                 10 / 18 / 2019   Signed by Wayne Brown (biggadanuall@yahoo.com)
                 16:04:16 UTC-5   IP: 99.203.142.61




                 10 / 18 / 2019   The document has been completed.
                 16:04:16 UTC-5
